Citation Nr: 0021824	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
a left eye disability.

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York, that denied the veteran's claim for an 
evaluation greater than 40 percent his service-connected left 
eye disability and denied a compensable evaluation for 
malaria.


FINDINGS OF FACT

1.  The veteran has total blindness in his service-connected 
left eye and normal corrected vision in his nonservice-
connected right eye.

2.  The veteran has a serious cosmetic defect of the left eye 
manifested by marked divergence and episodic redness.

3.  The veteran's residuals of malaria are manifested by 
subjective complaints of attacks of malaria; there is no 
confirmation of malaria or of relapses by the presence of 
malarial parasites in blood smears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for the veteran's left eye disability is not in accordance 
with the applicable schedular criteria.  38 U.S.C.A. § 1155, 
1160, 5107 (West 1991); 38 C.F.R. § 3.383, 4.79, 4.80, 4.83a, 
4.84, Diagnostic Codes 6003-6029, 6067 (1999). 

2.  A compensable evaluation for residuals of malaria is not 
warranted in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
medically discharged from service in October 1945 with a 
diagnosis of chorioretinitis, left recurrent, acute, 
moderately severe, cause undetermined.  His visual acuity at 
that time was 20/50 in the left eye and 20/20 in the right 
eye.

In November 1945 the RO granted service connection for 
chorioretinitis, left recurrent, and assigned a 
noncompensable evaluation.

A July 1946 VA examination report notes that the veteran had 
had four spells identified as tertian malaria that occurred 
in September 1945, December 1945, March 1946 and June 1946.  
The report also notes that smears had not been taken.  A 
diagnosis was given of a question of recurrent malaria.

In a September 1946 rating decision the RO increased the 
veteran's service-connected chorioretinitis, left eye, to 10 
percent disabling, finding decreased visual acuity in the 
left eye of 20/70.  The RO also granted service connection 
for malaria and assigned a 10 percent evaluation.

In January 1947 the RO increased the veteran's left eye 
disability to 20 percent disabling, noting that the veteran 
had 20/100 vision in the left eye and 20/20 vision in the 
right eye.  The RO also increased the veteran's service-
connected malaria to 30 percent disabling.

In a May 1948 rating decision the RO increased the veteran's 
service-connected left eye disability to 30 percent disabling 
finding that the veteran had light perception only in the 
left eye and 20/20 vision in the right eye.  In addition, the 
RO reduced the veteran's 30 percent evaluation for malaria to 
a noncompensable evaluation.

A medical note from a private physician dated in January 1979 
states that the veteran's left eye turned out and got red, 
partially on the exposed, nasal side.  The note also states 
that the iris was bound down to the "lens left eye."

Findings at a VA eye examination in January 1982 show that 
the veteran's corrected vision in the right eye was 20/20 and 
that there was no perception of light in the left eye.  The 
left eye was found to be aphakic and the retina was noted to 
probably be detached.  The examiner opined that the left eye 
was shrinking and that this would account for the recurrent 
attacks of redness.

In a March 1982 rating decision the RO assigned the veteran 
an additional 10 percent evaluation for his service-connected 
left eye disability due to cosmetic defect thus increasing 
his left eye disability evaluation to 40 percent.

In October 1988 the veteran filed a claim for an increased 
evaluation for his service-connected left eye disability 
stating that the vision in his right eye had worsened.

The RO received a physician's statement in December 1988 
noting that the veteran had visual acuity of 20/40 in the 
right eye and no vision in the left eye.

According to a private physician's statement in August 1991, 
the veteran in the prior two years had been shown to have 
increasing lateral deviation of the eye with increasing 
periods of sclerola and conjunctival erythema.  The physician 
said that this condition caused the veteran increasing 
embarrassment in his occupation as a real-estate broker since 
he dealt with the public constantly.

At a VA visual examination in February 1992, the veteran 
reported that there had been no recent change in the vision 
in his left eye for several years, and that he had noticed 
that his left eye deviated outward which he thought strained 
his right eye.  He also said that he was uncomfortable with 
the cosmetic appearance of the left eye.  On examination the 
veteran's uncorrected visual acuity in the right eye was 
20/60-2 with near visual acuity.  With correction, his visual 
acuity was 20/30-2.  The veteran had barite light perception 
in the left eye.  He was diagnosed as having extensive 
disorganization of the anterior segment of the left eye which 
was most probably consistent with previous episodes of 
inflammation.  He said that this was in view of "the 
extensive peripheral anterior sneaky eye as well as sneaky 
eye to the presumed remnant of the lens surface."  The 
veteran also was found to have a left exotropia, presumably 
on account of the poor vision in his left eye.  In regard to 
his right eye, the veteran was diagnosed as having mild 
"AV" macular degenerative changes in his posterior pole 
with mild cataractous changes.  In addition, the veteran had 
a mild distance refractive error with expected presbyopia.

On file is a VA treatment record dated in May 1996 reflecting 
the veteran's report that his left eye was uncomfortable and 
irritating and that he didn't like its appearance.  His 
vision in his right eye was 20/20 -2 with correction.

A May 1997 VA general note states that the veteran had left 
eye opaque blindness.

A VA progress note dated in July 1997 shows that the veteran 
was being seen for blindness and that there had been no 
change.  He was to be referred to a VA medical facility for 
an eye evaluation.

According to a VA progress note dated in October 1997, the 
veteran developed malaria in service and had been on quinine 
for this which worked in part.  It also notes that the 
veteran had a recent attack.  Objective findings were good.  
The veteran was prescribed quinine sulfate for seven days.  

The record contains another VA progress note dated November  
1997 noting that the veteran had three episodes of malaria 
the previous year and that such episodes lasted about one 
week after taking quinine sulfate.  The veteran was noted at 
that time to be feeling good.

In March 1998 the veteran filed a claim for an increased 
evaluation for his left eye disability stating that this 
condition had worsened.  

At a VA eye examination in April 1998, the veteran had 
corrected visual acuity in the right eye of 20/25.  Manifest 
refraction did not improve acuity in the right eye.  
Applanation tonometry was 14 in the right eye and 2 in the 
left eye.  Slit lamp examination showed early nuclear 
sclerotic cataract changes in the right eye.  The veteran had 
a complete opaque cornea in the left eye with no view of the 
internal contents.  The right eye had a 0.3 cup/disk ratio 
with a decreased foveolar light reflex with some mild drusen 
and "RPE" changes noted.  Amsler grid was negative.  An 
impression was given of no light perception in the left eye 
secondary to injury in the 1940s.  An impression in regard to 
the right eye was of early "AMD" changes.  It was noted 
that the veteran had an upcoming appointment to follow this 
in the eye clinic.

In May 1998 the veteran underwent an infectious disease 
examination in regard to malaria.  At the examination the 
veteran reported that he had had three to four recurrent 
malarial attacks since his release from service.  He said 
that his last attack occurred in November 1997.  He said that 
he had been given quinine medication by his primary care 
physician to take in case of recurrent symptoms.  He said 
that the attacks usually consisted of chills and fever with 
rigors.  He also described anorexia and malaise.  He denied 
any other associated symptoms and stated that the attacks 
usually lasted approximately eight days.  The examiner 
diagnosed the veteran as having malaria and stated that he 
had reviewed the veteran's claims file.  He said that 
although he couldn't find any records regarding the veteran's 
acute malaria infection in service, he had no reason to doubt 
the accuracy of the veteran's history.  He went on to say 
that it was more difficult to support the veteran's claim of 
recurrent malarial attacks.  He said that there were only two 
species of Plasmodia which were known to cause relapsing 
infection, and the implication from what he had read was that 
this could result in one relapse which might occur 6-12 
months after the initial infection.  He said that he could 
not find any reports of relapsing infection more than 50 
years after the initial acute infection.  He said that the 
only way to document this definitely would be for the veteran 
to have blood drawn during the time of an acute attack, so 
that his red blood cells could be examined for presence of 
the parasite.  He said that this had never been done on the 
veteran.  He also said that theoretically, if they were truly 
relapsing malaria infections, they could be eradicated with a 
two week course of an antimalarial drug.  He went on to say 
that the bottom line was that these were unlikely to be 
recurrent attacks of malaria, and that he was unable to 
determine the true nature of the attacks.  He said it would 
be helpful in the future for the veteran to be examined 
during an acute flare-up.

In an October 1998 rating decision the RO denied the 
veteran's claim for an evaluation greater than 40 percent for 
his left eye disability and denied his claim for a 
compensable evaluation for malaria.

In the veteran's substantive appeal dated in March 1999, he 
said that the visual acuity in his right eye was nowhere near 
20/25 and was actually much worse.  He requested another 
examination for a "more accurate evaluation".  He also said 
that VA medical records show that he had been treated for 
malaria and had been prescribed medication for this 
condition.  He said that a VA doctor definitely confirmed 
that his malaria was symptomatic.  He said that he was still 
under treatment for this condition.  

II.  Legal Analysis

The veteran's claims for an evaluation in excess of 40 
percent for his left eye disability and for a compensable 
evaluation for malaria are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence to the extent possible, and there is no further VA 
duty to assist him with his claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's left eye disability and malaria 
has been considered, although it is the present level of 
disability that is of primary concern in determining whether 
he is entitled to higher evaluations.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Left Eye Disability

Loss of blindness of one eye, having only light perception, 
will be held to exist when there is inability to recognize 
test letters at 1 foot and when further examination of the 
eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet, lesser 
extents of visions particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet, 
being considered of negligible utility.  With visual acuity 
5/200 or less or the visual field reduced to 5 degrees 
concentric contraction, in either event in both eyes, the 
question of entitlement on account of regular aid and 
attendance will be determined on the facts in the individual 
case.  38 C.F.R. § 4.79.

An evaluation between 10 and 100 percent will be assigned for 
eye diseases including iritis, choroiditis and retinitis 
based on impairment of visual acuity or field loss, pain, 
rest requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuous active 
pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6035.  

For bilateral or unilateral aphakia, a minimum 30 percent 
evaluation is applied not to be combined with any other 
rating for impaired vision.  When only one eye is aphakic, 
the eye having poorer corrected visual acuity will be rated 
on the basis of its acuity without correction.  When both 
eyes are aphakic, both will be both will be rated on 
corrected vision.  The corrected vision of one or both 
aphakic eyes will be taken one step worse than the 
ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of the eye, unless 
there is an enucleation or a serious cosmetic defected added 
to the total loss of vision.  38 C.F.R. § 4.84a, Diagnostic 
Code 6029.  

Blindness in one eye, having only light perception, is 30 
percent disabling if visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, Diagnostic Codes 6070 (1999).  
A higher 40 percent evaluation is warranted if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066 
(1999).

Where compensation is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in the 
nonservice-connected eye.  When a veteran has blindness in 
one eye which is rated as if service-connected and 
nonservice-connected blindness in the other eye, the rating 
shall be evaluated as if both disabilities were service-
connected provided the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  See 
38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.83.  Absent total 
blindness, visual acuity in the nonservice-connected eye is 
considered to be normal irrespective of any vision disability 
in that eye.  Id.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which the contact lenses are medically required.  
38 C.F.R. § 4.75.

The veteran in this case is clearly blind in his service-
connected left eye.  He was found to have no light perception 
in the left eye at a recent VA examination in April 1998.  As 
far as his right eye, he was shown to have normal (20/25) 
corrected vision in this eye at the April 1998 VA 
examination.  In this regard, the veteran has expressed his 
disagreement with the 20/25 finding stating that the vision 
in his right eye is much worse.  He requested that he be 
afforded a new "more accurate" VA examination.  However, 
the 20/25 finding is consistent with other medical records 
showing that his right eye visual acuity in May 1996 was 
20/20 with correction and in February 1992 it was 20/30 with 
correction.  Additionally, since the veteran is a layman, he 
is not competent to opine as to medical matters such as the 
accuracy of test results stemming from a visual acuity test.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, not even the 
veteran has alleged that the right eye is now blind.  Based 
on the foregoing as well as the lack of any cognizable 
evidence putting the credibility of the April 1998 VA 
examination report in question, the Board finds that the 
April 1998 VA examination report is adequate for evaluation 
purposes.

Based on the veteran's blindness in the left eye and normal 
corrected vision in the right eye, his eye disability is 
consistent with a 30 percent evaluation under Diagnostic Code 
6070 for blindness in one eye having only light perception 
and 20/40 or better vision in the other eye.  See 38 C.F.R. 
§ 4.84a.  By applying these visual acuity levels to Table V 
in 38 C.F.R. § 4.84a, a 30 percent evaluation is warranted. 

The only way that the veteran would be entitled to a higher 
than 30 percent evaluation for impaired visual acuity is if 
he had anatomical loss of one or both eyes or bilateral 
blindness.  38 U.S.C.A. §§ 1160; 38 C.F.R. §§ 3.383(a), 
4.83a, 4.84a.  The evidence demonstrates that he has neither.  

In addition to the 30 percent evaluation under Code 6070 for 
impairment of central visual acuity, the veteran has also 
been assigned an additional 10 percent evaluation for a 
serious cosmetic defect identified as marked divergence and 
episodic redness.  See 38 C.F.R. § 4.80.  This brings the 
veteran's total evaluation for his left eye disability to 40 
percent.  

The preponderance of the evidence as stated above is against 
an evaluation in excess of 40 percent for the veteran's 
service-connected left eye disability.  As such, the benefit-
of-the-doubt rule does not apply, and the veteran's claim for 
an increased evaluation for his left eye disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Malaria

Effective August 30, 1996, the provisions of 38 C.F.R. 
§ 4.88b, Code 6304 pertaining to Malaria were amended.  Under 
the revised regulation which is the version of the rating 
schedule applicable to this claim, a 100 percent rating is 
warranted for the active disease of malaria.  The diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of malaria 
parasites in blood smears.  Thereafter, the residuals of 
malaria are rated as residuals such as liver or spleen damage 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304, and Note (1999).  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31. 

The veteran contends that his malaria is symptomatic and he 
points to two VA progress notes in support of this 
contention.  The notes, dated in October and November 1997, 
state that the veteran had three episodes of malaria "last 
year" each lasting about one week.  These progress notes 
also show that the veteran was prescribed quinine sulfate.  
However, these progress notes do not show that blood smears 
were taken and therefore do not show the presence of malarial 
parasites.  Without such a showing, a relapse of malaria 
cannot be confirmed and a 100 percent evaluation for malaria 
as an active disease cannot be assigned.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304. 

Other than the October and November 1997 VA progress notes 
noted above, the claims file is devoid of any medical records 
that pertain to malaria with the exception of a May 1998 VA 
infectious disease examination report.  The examiner who 
conducted the May 1998 examination also pointed out that the 
veteran had never had his red blood cells examined for the 
presence of the malaria parasite.  He relayed the veteran's 
report of having three to four recurrent malarial attacks 
since service with the last having allegedly occurred in 
November 1997, but said that it was difficult to support the 
veteran's claim of recurrent malaria attacks.  More 
specifically, he said that there were only two species of 
Plasmodia which were known to cause relapsing infection, and 
the implication from what he had read was that this could 
result in one relapse which might occur 6-12 months after the 
initial infection.  He said that he was unable to find any 
reports of relapsing infection more than 50 years after the 
initial acute infection. 

In the absence of medical evidence documenting the presence 
of malarial parasites in the veteran's blood stream, a 
compensable rating for malaria is not warranted under the 
revised provisions of Diagnostic Code 6304, effective August 
30, 1996.  Since the preponderance of the evidence is against 
the claim for a compensable evaluation, the benefit-of-the-
doubt rule is not for application and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for an evaluation in excess of 40 percent for a 
left eye disability is denied.

The claim for a compensable evaluation for malaria is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

